DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant has filed numerous IDS with 7000+ documents (including an extreme number of office actions (restrictions, allowances, final office actions, non-final office actions, provisional searches); Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. It is recommended that all non-relevant documents be excluded, as a matter of adhering to the goals of compact prosecution. See MPEP 609.05(b).

Claim Objections
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent should refer to other claims in the alternative only and/does not refer to a preceding claim.  See MPEP § 608.01(n).  Accordingly, the claim 17 has not been further treated on the merits.
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent should refer to other claims in the alternative only and/does not refer to a preceding claim.  See MPEP § 608.01(n).  Accordingly, the claim 19 has not been further treated on the merits.
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent should refer to other claims in the alternative only and/does not refer to a preceding claim.  See MPEP § 608.01(n).  Accordingly, the claim 20 has not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-13, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0039686 to Zheng in view of US 2003/0060030 to Lee and further in view of US 5,850,071 to Makiguchi.
Claims 1, 9-12, 15, 16: Zheng discloses a substrate retaining apparatus comprising: a baseplate (110 [base], Fig. 5); at least one sidewall (120a-c [columns]) coupled to the baseplate (see fig. 5), wherein the at least one sidewall (120a-c) comprises at least one fluid conduit (134a-c [gas delivery conduits]) configured to allow a fluid to flow there through (para. [0038]); at least one slot (122 [slot]) coupled to and projecting from a sidewall (120a-c) of the at least one sidewall (120a-c), the at least slot (122) configured to receive a substrate (W [workpiece]).
However Zheng does not explicitly disclose the at least one fluid conduit is at least one cooling fluid conduit; and at least one heat shield coupled to the sidewall; the slot is a pad; (claim 9) wherein the at least one heat shield comprises a reflective coating; (claim 10) wherein the at least one heat shield comprises an emissive material; (claim 11) wherein the at least one heat shield comprises one or more of silicon carbide and stainless steel; (claim 12) comprising a plurality of pads coupled to the sidewall and a plurality of heat shields coupled to the sidewall, wherein the plurality of pads and the plurality of heat shields are in an alternating configuration; (claim 15) wherein the at least one heat shield is fixedly coupled to the sidewall; (claim 16) wherein the substrate retaining apparatus comprises between about 2 to about 25 heat shields; for the purpose of not giving contaminants, improving radiant effect.
Lee teaches that a second cooling part (450) spraying a cooling gas may be used during processing, for the purpose of controlling the wafer temperature during processing (col. 3, lines 50-55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one of the fluid conduits to be a cooling fluid conduit as taught by Shang with motivation to control the wafer temperature during processing.
Makiguchi discloses (claim 1) at least one heat shield (76 [opposed panel heater], Fig. 7-8) coupled to the sidewall (70 [side panel heater]), a pad (82a/82b [82b [projections]/[inclined portion], Fig. 8); (claim 9) wherein the at least one heat shield comprises a reflective coating (col. 8, lines 30-35); (claim 10) wherein the at least one heat shield comprises an emissive material (col. 8, lines 30-35); (claim 11) wherein the at least one heat shield comprises one or more of silicon carbide and stainless steel (col. 8, lines 30-35); (claim 12) comprising a plurality of pads (82a/82b [projections]/[inclined portion], Fig. 8) coupled to the sidewall (70) and a plurality of heat shields (76) coupled to the sidewall (see col. 6, lines 55-65), wherein the plurality of pads (82a/82b) and the plurality of heat shields (76) are in an alternating configuration (see Fig. 8); (claim 15) wherein the at least one heat shield (76) is fixedly coupled to the sidewall (70, see fig. 8, col. 7, lines 1-5); (claim 16) wherein the substrate retaining apparatus comprises between about 2 to about 25 heat shields (see col. 6, lines 57-65); for the purpose of not giving contaminants (col. 8, lines 30-35), improving radiant effect (col. 8, lines 30-35). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heat shields, materials requirements, and configuration as taught by Makiguchi with motivation to not give contaminants, and improve radiant effect.
Claim 2: The apparatus of Zheng in view of Lee, Makiguchi discloses comprising at least two sidewalls (120a-c, Fig. 5, Zheng).
Claim 3: The apparatus of Zheng in view of Lee, Makiguchi discloses wherein the baseplate (110, Fig. 5, Zheng) comprises a cooling fluid manifold (132 [manifold], para. [0038], and see Lee, col. 3, lines 50-55 where cooling is taught).
Claim 4: The apparatus of Zheng in view of Lee, Makiguchi discloses the sidewall (120a-c, Fig. 5, Zheng) further comprises at least one gas conduit (136 [transverse passages], para. [0039]).
Claim 5: The apparatus of Zheng in view of Lee, Makiguchi discloses wherein the sidewall (120a-c, Fig. 5, Zheng) further comprises at least one gas opening (138 [outlets]) fluidly coupled to the at least one gas conduit (136), wherein the at least one gas opening (138) is above the at least one pad (horizontal portion of 122, see Fig. 5).
Claim 6: The apparatus of Zheng in view of Lee, Makiguchi discloses wherein the sidewall (120a-c, Fig. 5, Zheng) further comprises at least one gas opening (138 [outlets]) fluidly coupled to the at least one gas conduit (136), wherein the at least one gas opening (138) is at least one of level with or below the at least one pad ((horizontal portion of 122, see Fig. 5).
Claim 7: The apparatus of Zheng in view of Lee, Makiguchi discloses further comprising a pad mount (82 [u-shaped receivers], Fig. 8, Makiguchi) coupled to a pad (82a/82b) of the at least one pad (82a/82b) and to the sidewall (70) for the purpose of carrying the substrates (col. 7, lines 5-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pad mount configuration as taught by Makiguchi with motivation to carry the substrates.
Claim 13: The apparatus of Zheng in view of Lee, Makiguchi discloses wherein the substrate retaining apparatus (100, Fig. 5, Zheng) is configured to retain about 1 to about 25 substrates (para. [0036]).
Claim 19: The apparatus of Zheng in view of Lee, Makiguchi discloses a reactor system comprising the substrate retaining apparatus (100, Fig. 5, Zheng) of any of claims 1-16.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Lee, Makiguchi as applied to claims 1-7, 9-13, 15-16, 19 above, and further in view of US 2003/0132213 to Kim.
Claim 20: The apparatus of Zheng in view of Lee, Makiguchi does not disclose comprising a plurality of retaining apparatus of any of claims 1-16.
However Kim discloses a plurality of retaining apparatus (114/116 [chambers], Fig. 1) for the purpose of performing any number of processes (para. [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of apparatus as taught by Kim with motivation to perform any number of processes.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Lee, Makiguchi as applied to claims 1-7, 9-13, 15-16, 19 above, and further in view of US 20190057885 to Delmas.
Claim 8: The apparatus of Zheng in view of Lee, Makiguchi does not disclose wherein the at least one heat shield comprises nickel.
Delmas teaches that heat shields (225, Fig. 2) made be made from nickel-based steel alloys for the purpose of exhibiting high resistance to corrosion (para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement as taught by Delmas with motivation to exhibit high resistance to corrosion.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Lee, Makiguchi as applied to claims 1-7, 9-13, 15-16, 19 above, and further in view of US 20130284683 to Jdira.
Claim 14: The apparatus of Zheng in view of Lee, Makiguchi does not disclose wherein the at least one pad comprises quartz.
Jdira discloses wherein a boat (100 [boat], Fig. 3) having at least one pad (320 [second flat surface]) comprises quartz (para. [0025]) for the purpose of having a temperature resistant ceramic material that doesn’t contaminate the wafers (para. [0025]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the pad which is part of the boat as taught by Jdira with motivation to have having a temperature resistant ceramic material that doesn’t contaminate the wafers.
Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Lee, Makiguchi as applied to claims 1-7, 9-13, 15-16, 19 above, and further in view of US 20030161706 to Kurita.
Claim 17, 18: The apparatus of Zheng in view of Lee, Makiguchi does not disclose (claim 17) load lock assembly comprising the substrate retaining apparatus of any of claims 1-16; (claim 18) further comprising a shaft, and a cooling fluid line within the shaft.
Kurita discloses (claim 17) a load lock assembly (100 [load lock assembly], Fig. 2) comprising the substrate retaining apparatus of any of claims 1-16; (claim 18) further comprising a shaft (224 [shaft], Fig. 2), and a cooling fluid line (cooling fluid line between 222 [fluid source] and 220 [conduits]) within the shaft (224) for the purpose of removing heat transferred from the substrate to the support (para. [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the load lock, shaft, and cooling fluid lines with configuration as taught by Kurita with motivation to remove heat transferred from the substrate to the support. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718